Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 10/07/2020.
Claims 1-25 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 10/07/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a system for automated adjustment of data collection intervals associated with regularly updated data. The detailed implementation indicates: (1) A system for automated adjustment of data collection intervals associated with regularly updated data comprising: a computer with software executing thereon, said computer in communication with a data store computer over a network, the data store computer having access to data which is stored on the data store computer or on a storage accessible to the data store computer; (2) said software having access to expected update timing data indicative of when a next expected update to data is expected to occur; (3) said software querying the data store computer using a plurality of authentication profiles, said software receiving updated data from the data store computer and said software determining that updated data is not available for one or more of said plurality authentication profiles; (4) said software, based on the historical data and the expected update timing data, automatically re-querying those of the data store computer with the one or more of said plurality of authentication profiles whose update data was not available wherein the re-querying is done at a frequency based on a threshold not being exceeded and the threshold is adjusted based on at least a portion of the historical data associated with one or more attempts with one or more of the plurality of authentication profiles to obtain updated data such that the frequency is determined based on a comparison of successful and unsuccessful attempts at obtaining the updated data.

Pertinent Arts
4.	Mastrototaro et al, US 20150057807, discloses medical devices and related updating methods, wherein the process comprises: obtaining, by the medical device via a peer-to-peer communication session over a network, control information for regulating a condition of a user associated with the medical device; obtaining, by the medical device, a measured value for the condition of the user; and determining, by the medical device, a command for operating the medical device based at least in part on the control information and the measured value.
	Miller, US 20160255016, discloses dynamically allocating resources in a storage cluster system, wherein the process comprises: monitoring a first amount of client device data stored within a first volume defined within a first storage device coupled to a first node of a storage cluster system; performing a data access command received from a client device via a network to alter the client device data stored within the first volume; calculating a first maximum rate of throughput based on the first amount; and limiting a rate of throughput of exchange of the client device data within the first volume to the first maximum rate during performance of the data access command.

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/25/2022

/HUNG D LE/Primary Examiner, Art Unit 2161